The tax was imposed on the appellant as trustee under the will of Robert T. Clinch, deceased, upon the share of the residuary estate of Charles J. Clinch, the father of said Robert, which was paid over to the executor of Robert subsequent to his decease. Robert, at the time of his death, was a non-resident of this state, residing in Paris, France. At that time his father's estate had not been distributed. Subsequently distribution was had, and the executor of Robert received in satisfaction of his share of his father's estate specific securities. It is not questioned that the transfer from Charles to Robert was subject to a transfer tax; the controversy here relates solely to the transfer under Robert's will to his legatees. The learned counsel for the appellant contends *Page 302 
that at the time of Robert's death his interest in his father's estate was a mere chose in action, the situs of which was not this state, but at Robert's domicile in France; that hence that was not property within the state and subject to our inheritance laws, and that the action of the executor subsequent to Robert's death in receiving in satisfaction of that chose in action specific securities held in this state could not subject the property to our inheritance tax if it was not liable to the imposition of such a tax at the time of Robert's death. We may concede for the discussion all the appellant claims except the single proposition that a claim due a non-resident from a resident of this state is not property within this state subject to the imposition of our transfer tax. It is true that in the case of Matter of Phipps (77 Hun, 325; affirmed on opinion below, 143 N.Y. 641) Judge VAN BRUNT said that the right to a legacy given by the will of a resident of this state to a non-resident could not be considered property located within this state. Subsequently there was decided by this court four cases,Matter of Bronson, Matter of Whiting, Matter of Morgan, andMatter of Houdayer (150 N.Y. 1; Id. 27; Id. 35; Id. 37), all arising under the Transfer Tax Law. In those cases it was held that bonds of a New York corporation held by a non-resident and in his possession at the place of his domicile at the time of his death were not subject to the tax, but that deposits in bank in this state were so subject. In the Houdayer case Judge VANN placed the liability of deposits in bank to taxation on the broad ground that it was through the laws and courts of this state that their repayment could be enforced. The majority who concurred in that decision did not deem it necessary to go so far, but were of opinion that a deposit in bank was practically the same as actual money. In Matter of Blackstone (171 N.Y. 682) we followed the decision in the Houdayer case and again taxed the deposit of a non-resident in a New York trust company. That case was appealed to the Supreme Court of the United States and our decision affirmed. (Blackstone v. Miller, 188 U.S. 189.) The *Page 303 
Supreme Court took the same broad ground held by Judge VANN in this court. It said that the doctrine that the situs of personal property was the domicile of the owner was merely a fiction which must yield to facts; that it was the law of the place where the debtor resided which gave the debt validity and forced the debtor to pay, and that it was within the constitutional power of the state where the debtor resided to tax the obligation from him to a non-resident excepting, however, the case of bonds and negotiable instruments which are considered to be not merely evidence of the debt but inseparable from the debt itself. This decision was but the logical result of an earlier determination by the court in Chicago, Rock Island  P.R. Co. v. Sturm
(174 U.S. 710) where it was held that a debt due from a resident to a non-resident could be seized by a creditor of the latter in the domicile of the debtor. Under the doctrine of the Blackstone
case the interest of Robert Clinch in his father's estate was subject to the inheritance tax imposed by the laws of this state.
The order of the Appellate Division should be affirmed, with costs.